Citation Nr: 0309866	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  98-15 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
arthritis of the lumbosacral spine, currently rated as 40 
percent disabling.  

2.  Entitlement to an increased rating for traumatic 
arthritis of the right knee, status post arthrotomy and 
medial meniscectomy, currently rated as 30 percent disabling.  



WITNESSES AT HEARING ON APPEAL

Appellant and his wife  



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from October 1953 to 
December 1959.   

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Little Rock, Arkansas, (hereinafter RO).  In March 
2000, a hearing was held before the undersigned Board Member, 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  The veteran 
was informed of the fact that VA revoked the authority of his 
former attorney, James W. Stanley Jr., to represent VA 
claimants, and he responded by letter dated in March 2002 
that he is now representing himself in this matter. 

An April 2000 Board decision denied the issue of entitlement 
to an increased rating for degenerative arthritis of the 
lumbosacral spine and remanded the issue of traumatic 
arthritis of the right knee.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter Court).  In an Order dated March 13, 
2002, the Court granted a Joint Motion for Remand, vacated 
that portion of the April 2000 Board decision that denied an 
increased rating for degenerative arthritis of the 
lumbosacral spine, and remanded the case to the Board for 
development of this issue.  The Board then undertook 
additional development with respect to this issue to comply 
with the Court's Order pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)).  Given a recent decision of the United States 
Court of Appeals for the Federal Circuit, this case must be 
remanded to afford the RO the opportunity to consider the 
additional evidence developed by the Board and readjudicate 
the claims on appeal.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).   
 


REMAND

In order to ensure due process, this case must be REMANDED 
for the following: 

1.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45620-32 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159).

2.  Thereafter, if any of the claims on 
appeal remain denied, the veteran and his 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations, including the 
reports from a VA examination of the 
right knee in May 2000, VA examination of 
the back in April 2003 and the Veterans 
Claims Assistance Act of 2000.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




